FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 9, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,
               Plaintiff-Appellee,                        No.11-3012
          v.                                  (D.C. No. 2:10-CR-20094-JWL-1)
 OSCAR GARCIA,                                             (D. Kan.)
               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining counsel’s Anders brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Appellant Oscar Garcia pled guilty to illegally reentering the United States

after being deported subsequent to conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326. The district court imposed a sentence of fifty-seven

months’ imprisonment, at the bottom of the applicable guideline range, and



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Appellant filed a notice of appeal. On appeal, Appellant’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), explaining why

counsel believes there to be no reasonable grounds for appeal. Appellant and the

government were both given the opportunity to file a response to the Anders brief

but neither did so.

      After conducting “a full examination of all the proceedings,” id. at 744, we

agree with defense counsel that Appellant has no non-frivolous grounds to raise

on appeal. The record reveals no valid basis on which Appellant could challenge

the entry of his plea of guilty or the district court’s calculation of the applicable

guidelines range for his sentence, which was not objected to below. As for the

substantive reasonableness of Appellant’s sentence, the record reflects the district

court carefully considered all of the 18 U.S.C. § 3553(a) sentencing factors and

concluded that a bottom-of-the-guidelines-range sentence would be most

appropriate in this case. We see no grounds in the record for Appellant to rebut

the presumption of reasonableness attached to this within-guidelines sentence.

      Because our thorough review of the record persuades us that Appellant can

raise no meritorious issue on appeal, we GRANT counsel’s motion to withdraw

and DISMISS the appeal.

                                                 Entered for the Court


                                                 Monroe G. McKay
                                                 Circuit Judge

                                           -2-